 1   Hon. Patrick J. Walsh (Ret.)
     Special Master
 2   Signature Resolution
     633 W. 5th Street, Ste. 1000
 3   Los Angeles, CA 90071
     judgewalsh@signatureresolution.com
 4   (323) 395-4970
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                  EASTERN DIVISION
11
     FAOUR ABDALLAH FRAIHAT, et al.,    ) ED CV 19-1546 JGB(SHKx)
12                                      )
                    Plaintiffs,         ) ORDER ACCEPTING SPECIAL MASTER’S
13                                      ) FIRST REPORT AND RECOMMENDATION
               v.                       )
14                                      )
     U.S. IMMIGRATION AND CUSTOMS,      )
15   et al.,                            )
                                        )
16                  Defendants.         )
                                        )
17
18        Before the Court are the Special Master’s First Report and
19   Recommendation, Plaintiffs’ motion to modify and adopt the report as
20   modified, and Defendants’ objections to the Report.   The Court has
21   carefully reviewed the Report, the motion, and the objections and
22   hereby adopts the findings and recommendations as its own.   The
23   government is hereby ordered to:
24        1.   Continue its efforts to work with the Special Master and
25             Plaintiffs’ counsel to confirm that all subclass members
26             have had an individualized and meaningful review to
27             determine if release is warranted and to conduct
28             redeterminations where necessary;
 1        2.   Track the reasons for transfers of subclass members and
 2             provide that information to the Special Master and
 3             Plaintiffs’ counsel biweekly, (i.e., every other week); and
 4        3.   Make vaccinations available to all subclass members within
 5             30 days of today.1
 6
 7               June 23, 2021
          DATED: ______________________
 8
                                          __________________________________
 9                                        HON. JESUS G. BERNAL
                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          1
28           For those detainees receiving the two-shot protocol, it will
     be sufficient if they receive the first shot within 30 days.

                                          2
